Case: 15-51163      Document: 00513608886        Page: 1     Date Filed: 07/26/2016




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                   No. 15-51163
                                 Summary Calendar
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 26, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff–Appellee,

versus

JESUS HUGO VARGAS,

                                                Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:11-CR-2027




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Jesus Vargas has moved for leave



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 15-51163    Document: 00513608886    Page: 2   Date Filed: 07/26/2016


                                No. 15-51163

to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Vargas has filed a response. We have reviewed counsel’s brief, the relevant
portions of the record reflected therein, and Vargas’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                      2